DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 14 April 2021 is acknowledged.  In view of applicant’s claim amendments and the nature of the reviewed prior art, the restriction requirement is withdrawn. 
All pending claims are subject to examination.
Specification
The substitute specification filed 8 August 2019 has been entered.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Regarding Claim 17, the claim is not presented as a single sentence since the entire “Analysis Method” constitutes a separate paragraph of several sentences. This is improper form. See MPEP 608.01(m).  Regarding Claim 18, the various groups (e.g, Group A, Group B, etc.) are not separated by an appropriate punctuation mark or the like so that the groups are linked together and so that the claim constitutes a sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is unclear what is the measurement basis for “0.50 wt. ppm or less” for the diffusible hydrogen content. Is this a reported measure by weight of molecular or atomic hydrogen or something else?
Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 17-44, the reviewed prior art does not teach or suggest these claimed articles and methods. Particularly, the reviewed prior art does not expressly teach, expressly suggest, or otherwise provide basis for establishing inherency of the claimed galvanized steel sheet having claimed composition and microstructure that further exhibits the claimed diffusible hydrogen content characteristics in the claimed context and does not expressly teach, expressly suggest, or otherwise provide basis for establishing inherency of claimed method of making such steel sheet in the claimed context. For example, Hasegawa WO 2016/031165 may teach and/or suggest claimed composition and microstructure of galvanized steel sheet, but fails to expressly teach, expressly suggest, or otherwise provide basis for establishing inherency of claimed diffusible hydrogen content 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
16 June 2021